Citation Nr: 1340120	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-15 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a thoracolumbar strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle strain.

3.  Entitlement to an initial compensable evaluation for a left wrist strain.

4.  Entitlement to an initial compensable evaluation for a right wrist strain


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1996 to April 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2010 rating decisions by the Salt Lake City, Utah, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The RO resides in the jurisdiction of the Waco, Texas, RO, but the appeal was processed using the Virtual VA paperless claims processing system, via the Salt Lake City RO.

The June 2009 rating decision in pertinent part granted service connection for thoracolumbar strain, right ankle strain, and fibromyalgia, each rated 10 percent disabling from April 8, 2009, the day following separation from service.  Although the Veteran initiated an appeal with regard to the evaluation for fibromyalgia, in her March 2010 substantive appeal she abandoned that issue and limited the appeal to the back and right ankle.  During the pendency of the appeal, the RO issued a November 2010 decision granting an increased, 20 percent evaluation for the thoracolumbar spine disability, since April 8, 2009.  The Veteran has not indicated that this award satisfied her appeal.

The January 2010 decision in pertinent part denied entitlement to compensable evaluations for left and right wrist disabilities; this decision must be treated as a reconsideration of the June 2009 decision granting service connection for those disabilities and assigning noncompensable evaluations, as additional relevant evidence was received within one year of June 2009.  38 C.F.R. § 3.156(b).  

The Veteran had requested a hearing before a Veterans Law Judge, and such was scheduled.  The Veteran then indicated she no longer wanted a hearing in a January 2011 telephone contact.  As she did not verify this in writing, the hearing remained scheduled.  She did not report for the August 2012 Board hearing, and formally withdrew her request in January 2013 correspondence.

As is noted, this appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to initial compensable evaluations for right and left wrist strains are addressed in the Remand that follows this Decision.


FINDINGS OF FACT

1.  The currently diagnosed thoracolumbar strain disability is manifested by pain with limitation of motion to no worse than between 30 and 60 degrees; there is no ankylosis.

2.  The currently diagnosed right ankle strain is manifested by no worse than a moderate degree of limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for a thoracolumbar strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for a right ankle strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection for thoracolumbar and right ankle strains.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in May 2010; an addendum was offered in October 2010.  The examiners made all required clinical findings to permit application of the Rating Schedule.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.  The Board has determined that no updated examination findings are required, as the Veteran has not alleged, and no evidence indicates, worsening since the most recent examinations.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Both disabilities rated here consider the degree of limitation of motion.

	Thoracolumbar Spine

The Veteran is rated under Code 5237, for lumbosacral or cervical strain, which applies the General Rating Formula for Diseases and Injuries of the Spine.  A back disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

Service treatment records (STRs) include an examination at separation in connection with the Veteran's Medical Evaluation Board.  At that time, in October 2008, the range of motion of the thoracolumbar spine was to 90 degrees flexion, 12 degrees extension, 46 degrees right lateral flexion, and 48 degrees left lateral flexion.  No rotation ranges were provided.  Ongoing treatment records had noted complaints of pain, particularly in the thoracic spine between the shoulder blades. but found effectively full range of motion.  

Following discharge, a VA examination was conducted in May 2010.  The Veteran complained of having to urinate once a night, and reported stiffness, weakness, decreased motion, spasm, and daily constant achy pain of the back.  On physical examination, gait and posture were normal.  There was no spasm.  The examiner did note pain with motion, tenderness, and guarding.  Sensory and motor examinations were normal.  Range of motion testing showed flexion to 25 degrees, extension to 10 degrees, and lateral flexion and rotation to 30 degrees bilaterally.  The examiner commented that there were no objective signs of pain with movement.  Repeated movement caused no additional functional impairment due to pain, weakness, fatigue, lack of endurance, or incoordination.  Additionally, the examiner noted a significant inconsistency: when performing squatting movements in evaluating the ankles, the veteran demonstrated low back flexion to 60 degrees.

A private chiropractor saw the Veteran in October 2010; he indicated that there was pain present with lumbar flexion and lateral movement, as well as diminished sensory testing and decreased range of motion.  He did not quantify his findings, however.

The Board finds that the service-connected thoracolumbar spine disability does not warrant assignment of an evaluation in excess of the current 20 percent.  There is no finding of ankylosis of any degree which would warrant a 40 percent evaluation under the Schedule.  While the May 2010 examiner did initially report flexion limited to 25 degrees, which would permit assignment of an increased evaluation, the examiner also noted that such a range of motion was inconsistent with clinical observations.  When not being specifically measured, the Veteran was able to flex well in excess of 25 degrees.  Further, a finding that movement to greater than 30 degrees represents a more accurate disability picture is far more consistent with the other notations of range of motion of record, which find little to no limitation.  Throughout the appellate period, the overall disability picture fails to more closely approximate the criteria for an increased 40 percent evaluation.

No neurological manifestations of the service-connected thoracolumbar spine disability, to include radiating pain in the extremities, bladder or bowel dysfunction, or sensory impairment, have been noted.  To the extent there are more systemic complaints, such have been related to fibromyalgia; none are associated with the low back disability.

Consideration has also been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the Schedular criteria are adequate.  The Veteran's reported symptoms, both subjective and objective, are fully considered by the Schedule.  Pain, limitations of motion, spasm, and impacts on strength, speed, coordination, or endurance are either specifically listed in the Code, or must be considered under governing regulations and legal precedent.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Schedule therefore reasonably describes the functional impairment alleged by the Veteran, and allows for higher evaluations for manifestations not currently present.  No further discussion of 38 C.F.R. § 3.321 is necessary.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 20 percent for a thoracolumbar strain is not warranted.

	Right Ankle

The ankle disability is rated under Code 5271, which assigns evaluations based on the degree of limitation of motion.  A moderate impairment is rated 10 percent disabling, and a marked impairment warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Code 5271.  VA has determined that a normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  What constitutes moderate and marked impairment of those normal ranges is not defined.

The record reflects that the Veteran has persistently reported right ankle pain, and described weakness or instability of the ankle causing recurrent eversion injuries and strain.  However, post-service medical records include no objective findings of the reported instability or weakness.  Radiographic testing shows no ligamentous damage, though there is edema.  Physical examinations have found the ankle to be stable.  Only once in STRs, in connection with a finding of general overuse syndrome of the feet and lower legs, was weakness of the ankles reported objectively.

Two VA examinations have provided range of motion measurements for the right ankle.  In December 2009, in conjunction with an examination of the left ankle, the examiner noted full range of motion, to 20 degrees dorsiflexion and 45 degrees plantar flexion.  The examiner noted intermittent tenderness of the joint at that time, once or twice a week.  At the May 2010 VA examination focused on the right ankle, there was some slight limitation of motion, to 15 degrees dorsiflexion and 35 degrees plantar flexion, measured.  Additionally, the examiner noted wincing with jumping and light touch, consistent with the Veteran's reports of pain.

The described functional impairment, considering both the objective measurements and the Veteran's subjective reports, does not rise to a marked degree of disability. The Veteran retains more than 2/3 of a normal range of motion, despite reports of pain and weakness.   Even repetitive use did not result in greater impairment. The overall disability picture presented merits no greater than the currently assigned 10 percent evaluation.  

Extraschedular evaluation is again considered, but the Board determines that the Schedular criteria are fully adequate.  Measured limitation of motion is considered under Code 5271, and the Veteran's reports of weakness and giving way, and their functional impact, are accounted for through application of the governing regulations and case law.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  No further discussion of 38 C.F.R. § 3.321 is necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 10 percent for a right ankle strain is not warranted.


ORDER

An initial evaluation in excess of 20 percent for a thoracolumbar strain is denied.

An evaluation in excess of 10 percent for a right ankle strain is denied.


REMAND

In October 2010, the Veteran filed a notice of disagreement (NOD) with the evaluations for right and left wrist strains.  The RO informed her in November 2010 that this NOD was untimely, as it had not been filed prior to one year from notice of the June 2009 decision granting service connection, and instead treated the filing as a claim for increased evaluation.  

However, as is noted above, in a January 2010 rating decision, the RO reconsidered the initial noncompensable evaluations assigned for newly service-connected left and right wrist strains.  The evidence which prompted the reconsideration was received within one year of June 2009, and is therefore part of that initial claim.  38 C.F.R. § 3.156(b).  The NOD must be read as a disagreement with the January 2010 reconsideration, and is timely to that decision.  38 C.F.R. § 20.302.

When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC with regard to the evaluations of the left and right wrist conditions, and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

The fact that the RO adjudicated the claim for increase, and the denial of such was not appealed, is not material.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and her representative an SOC which addresses the issues of entitlement to compensable initial evaluations for left and right wrist strains.  If a substantive appeal is timely filed, the issue should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


